Citation Nr: 0104522	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for psychoneurosis with 
anxiety and post traumatic stress disorder (PTSD), currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1942 to May 
1946.

By rating decision in June 1946, service connection was 
granted for psychoneurosis, anxiety type.  In April 1998, the 
veteran filed a claim for service connection for PTSD.  This 
appeal arises from a January 1999 rating decision from the 
Reno, Nevada Regional Office (RO) that recharacterized the 
veteran's service connected disability as psychoneurosis with 
anxiety with PTSD symptoms and continued a 30 percent 
evaluation.  A Notice of Disagreement with the denial of an 
increased evaluation was filed in April 1999 and a Statement 
of the Case was issued in May 1999.  A substantive appeal was 
filed in January 2000 with no hearing requested. 


REMAND

Initially, the undersigned notes that while there is a 
notation in the record that the veteran failed to report for 
a scheduled VA examination in June 1998, a notice letter sent 
to his current correct address of record informing the 
veteran of the date and time of the examination is not of 
record.  Therefore, it is unclear whether the veteran 
received notice of the examination, and the veteran should be 
afforded another opportunity to appear for a VA examination 
to evaluate the current status of the veteran's service 
connected psychoneurosis with anxiety and PTSD. 

In this regard, the veteran's attention is directed to the 
following regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

There is in an indication in the record that the veteran has 
had recent treatment at the Las Vegas, Nevada VA Medical 
Center.  Records from this facility should be obtained prior 
to any VA examination.  In addition, there is a notation in a 
July 1998 VA treatment report that the veteran is permanently 
unemployable due to his mental health problems.  This 
notation constitutes an inferred claim of entitlement to a 
total disability rating based on individual unemployability.  
This issue should be addressed by the RO.  Prior thereto, the 
RO should address another inferred issue of service 
connection for tinnitus.  This latter issue is inextricably 
intertwined with the issue of a total disability rating based 
on individual unemployability.  As to tinnitus, the Board 
notes that the veteran, in an August 1998 statement in 
support of his claim, indicated that he had ringing in his 
ear since service.  

The rating criteria for mental disorders as contained in 
38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect from 
November 7, 1996) are as follows:

A 30 percent evaluation is provided for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

It is noted that during the pendency of this appeal, there 
has been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On Remand, the RO must 
assure that the provisions of this new Act are complied with.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  With regard to the issues of 
entitlement to an increased rating for 
psychoneurosis with anxiety and PTSD, 
service connection for tinnitus and a 
total disability rating based on 
individual unemployability, the RO must 
review the claims file and ensure that all 
notification and development actions 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who treated him for 
psychoneurosis with anxiety and PTSD in 
recent years and tinnitus since service 
discharge.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the Las Vegas, Nevada VA Medical 
Center.

Sean Zielinski, Ph.D., of the Las Vegas, 
Nevada VA Medical Center, should be 
contacted, and if he is still located at 
the VAMC, should be requested to provide 
treatment records and rationale for his 
February 1998 and July 1998 statements 
that the veteran's service connected 
psychiatric disability, standing alone, 
causes him to be unemployable.  The 
reasons and bases for the opinion 
rendered should be discussed in detail. 

3.  Through the veteran's attorney, an 
employment statement should be requested 
listing the veteran's last employer, the 
address of such employer and the reason 
for leaving that employment.

4.  The RO should address the issue of 
service connection for tinnitus.  All 
development deemed necessary should be 
accomplished.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected psychoneurosis 
with anxiety and PTSD.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under DC 9411 (as in effect currently).  
However, the examiner should not assign a 
numerical rating for this disability.  
The psychiatrist should provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's 
psychoneurosis with anxiety and PTSD, 
standing alone and without regard to 
advancing age or co-existing 
disabilities, renders him unable to 
obtain or retain employment.  He/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale) with an explanation as 
to its meaning.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  The RO should also 
adjudicate the claim of a total 
disability rating based on individual 
unemployability.  If any action taken 
remains adverse to the veteran in any 
way, he and his attorney should be 
furnished an appropriate Supplemental 
Statement of the Case, to include the 
issues of an increased rating for the 
psychiatric disability, service 
connection for tinnitus and a total 
disability rating based on individual 
unemployability.  The Supplemental 
Statement of the Case should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his attorney should then be 
afforded an opportunity to respond.  In 
this regard, the veteran and his attorney 
are advised of the need to file a 
substantive appeal in the event the 
decisions pertaining to the issues of 
service connection for tinnitus and a 
total disability rating based on 
individual unemployability are 
unfavorable.  Without such substantive 
appeal, the Board does not have 
jurisdiction to address these matters.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




